          Case 1:19-cv-01181-SAB Document 22 Filed 09/03/20 Page 1 of 1

                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 DAVID WILLIAMS,                                   1:19-cv-01181-SAB (PC)
                        Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO PRODUCE
 v.                                               DAVID WILLIAMS, CDCR #BG-2333,

                                                  DATE: September 24, 2020
 STUART SHERMAN, et al.,                          TIME: 1:30 p.m.
               Defendants.

         David Williams, CDCR #BG-2333, a necessary and material witness on his own behalf
in a Settlement Conference in this case on September 24, 2020, is confined at California
Substance Abuse Treatment Facility and State Prison, Corcoran, in the custody of the
Warden. In order to secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate to appear by
telephone from his present institution of confinement (via Zoom) before Magistrate Judge
Barbara A. McAuliffe, on September 24, 2020, at 1:30 p.m.

         ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to appear by telephone (via
Zoom) before the United States District Court at the time and place above, until completion of
settlement proceedings or as ordered by the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California Substance Abuse and Treatment Facility

        WE COMMAND you to produce the inmate named above to appear via telephone (via
Zoom) at the time and place above, until completion of the settlement proceedings, or as ordered
by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated:    September 1, 2020
                                                  UNITED STATES MAGISTRATE JUDGE
